                                   UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF TENNESSEE
                                           AT KNOXVILLE

   UNITED STATES OF AMERICA                                   )
                                                              )
   v.                                                         )              No. 3:19-CR-75-1
                                                              )              REEVES/POPLIN
   SHAWN BARAHAN FITTS                                        )
                                                              )


                                      MEMORANDUM AND ORDER

             This matter is before the Court on review of the Report and Recommendation (“R&R”) [D.

   239] issued by the Honorable Debra C. Poplin, United States Magistrate Judge, in which she

   recommends that Defendant Shawn Barahan Fitts’s Motion to Suppress [D. 167] be denied.

             Fitts’s motion to suppress seeks to exclude all evidence seized during the execution of a

   search warrant at Fitts’s residence located at 5571 Hickory Stone Drive, Douglasville, GA 30135.

   [D. 167]. Following briefing and a hearing on the matter, Judge Poplin issued the R&R, finding

   that the affidavit filed in support of the search warrant application provided probable cause for the

   search and, even if probable cause was not established, the “good faith exception” was applicable,

   saving the evidence from suppression. Fitts filed two objections to the R&R [D. 254], 1 and the

   matter is ripe for this Court’s review.

             As required by 28 U.S.C. § 636(b)(1) and Fed. R. Crim. P. 59(b), the Court has now

   undertaken a de novo review of those portions of the R&R to which Defendant objects. Fed. R.

   Crim. P. 59(b)(3). For the reasons that follow, Fitts’s objections [D. 254] are overruled, and the

   Court accepts the R&R [D. 239] in full. Consequently, Fitts’s motion to suppress [D. 167] is

   denied.


   1
     Fitts’s original filing of objections, [D. 252], had to be re-filed as for administrative reasons. However, the
   documents, [D. 252, 254], are substantively the same.

                                                          1

Case 3:19-cr-00075-PLR-DCP Document 291 Filed 06/01/20 Page 1 of 22 PageID #: 1669
      I.      Background

           As the R&R recounts:

                  On April 29, 2019, United States Magistrate Judge Alan J.
                  Baverman of the Northern District of Georgia issued a search
                  warrant [Doc. 168-2] for the search of the Defendant’s residence at
                  5571 Hickory Stone Drive, in Douglasville, Georgia. The search
                  warrant was based upon the application and thirty-four-page
                  affidavit [Doc. 168-1] of Internal Revenue Service Criminal
                  Investigation (“IRS-CI”) Special Agent Danielle Barto. The search
                  warrant allowed the executing officers to seize cocaine; drug
                  paraphernalia and packaging materials; United States currency;
                  records (paper or electronic) of drug sales, drug proceeds, travel,
                  communications, and occupancy or ownership of the residence;
                  firearms, ammunition, and other weapons; personal property
                  including vehicles and jewelry; money counting and money
                  processing paraphernalia; cellular telephones and the data contained
                  therein; and photographic or other evidence of ties to drug
                  trafficking organizations [Doc. 168-2].

   [D. 239, p. 2]. In relevant part, the affidavit filed by Agent Barto indicates that Fitts is a half-

   brother of Codefendant Brandon Thomas. [D. 168-1. ¶ 10]. Thomas sent a text message to

   Codefendant Christopher Wyrick on two occasions while “in the vicinity of Fitts’s residence”—

   5571 Hickory Stone Drive. [Id., ¶¶ 21, 25–27].          Additionally, Thomas made a call to an

   unidentified male in which Thomas tells the unidentified male to “Tell Shawn” that an individual

   needed an address to make a delivery. [Id., ¶ 38]. A second male, which the affidavit stats is Fitts,

   replies “c’mon man,” but then instructs Thomas to tell him “5571 Hickory.” [Id.]. Agent Barto

   inferred that this was a reference to 5571 Hickory Stone Drive, Fitts’s residence. [Id., ¶ 38(a)].

           On December 6, 2019, Fitts filed a motion to suppress the fruits of the search at his

   residence at 5571 Hickory Stone Drive. [D. 167, 168]. The government responded on December

   27, 2019 [D. 206], arguing that the search warrant affidavit provided probable cause for the warrant

   and subsequent search and, even if it did not provide probable cause, the good faith exception

   saves the evidence from suppression. Judge Poplin conducted a hearing on the motion on January

                                                    2

Case 3:19-cr-00075-PLR-DCP Document 291 Filed 06/01/20 Page 2 of 22 PageID #: 1670
   22, 2020. [D. 222]. On March 16, 2020, Judge Poplin issued a report and recommendation

   advising the Court that the search was supported by probable cause and, should this Court disagree,

   law enforcement acted in good faith reliance on the search warrant and the evidence should not be

   suppressed. [D. 239]. On March 27, 2020, Fitts filed two objections to the R&R, challenging the

   conclusions that the search was supported by probable cause and that the good faith exception

   would prevent suppression, even if there was not probable cause. [D. 254]. On April 10, 2020, the

   government responded, electing to stand on its previously filed briefs. [D. 266].

       II.      Objections

             Fitts raises two objections to the R&R. First, Fitts objects to the finding that the affidavit

   attached to the search warrant application provided probable cause for the search. Second, Fitts

   objects to the finding that, even if there was not probable cause, the “good faith exception” applies

   and the evidence should not be suppressed. In essence, both arguments rest on Fitts’s contention

   that the affidavit did not provide a nexus between the illegal activity and the place to be searched—

   either a nexus that established probable cause or a “minimally sufficient nexus” needed for the

   good faith exception to apply. See United States v. Christian, 925 F.3d 305, 311–12 (6th Cir.) (en

   banc), cert. denied, 140 S. Ct. 414, 205 L. Ed. 2d 233 (2019). The Court will address each of

   Fitts’s objections in turn.

                A. Objection 1: Probable Cause

             Fitts objects to the R&R’s conclusion that the affidavit established probable cause for the

   subsequent search of 5571 Hickory Stone Drive.

                    1. Standard

             The Fourth Amendment prohibits a judge from issuing search warrants unless there is

   probable cause. See U.S. Const. amend. IV. An officer requesting a search warrant demonstrates



                                                       3

Case 3:19-cr-00075-PLR-DCP Document 291 Filed 06/01/20 Page 3 of 22 PageID #: 1671
   probable cause “when the facts available to [the officer] would warrant a person of reasonable

   caution in the belief that contraband or evidence of a crime is present.” United States v. Tagg, 886

   F.3d 579, 585 (6th Cir. 2018) (quoting Florida v. Harris, 568 U.S. 237, 243 (2013)). Probable

   cause “requires only a probability or substantial chance of criminal activity, not an actual showing

   of such activity.” Christian, 925 F.3d at 311–12 (quoting Tagg, 886 F.3d at 585)).

          In its application, probable cause is a “fluid concept,” meaning that it is “not readily, or

   even usefully, reduced to a neat set of legal rules.” Illinois v. Gates, 462 U.S. 213, 232 (1983); see

   Adams v. Williams, 407 U.S. 143, 147 (1972) (“One simple rule will not cover every situation.”);

   see also Florida v. Harris, 568 U.S. 237, 243–44 (2013) (stating that the “test for probable cause

   is not reducible to ‘precise definition or quantification’” (quotation omitted)). Consequently,

   courts look for “the kind of ‘fair probability’ on which ‘reasonable and prudent [people], not legal

   technicians, act,’” without resorting to “rigid rules, bright-line tests, and mechanistic inquiries.”

   Harris, 568 U.S. at 244 (quotations omitted). This means that, when deciding whether a search

   warrant affidavit establishes probable cause, issuing courts rely on “common-sense conclusions

   about human behavior.” Gates, 462 U.S. at 231; see Harris, 568 U.S. at 244 (describing a

   “practical and common-sensical standard” for probable cause); Christian, 925 F.3d at 310 (stating

   that “[a]ffidavits are not required to use magic words” (quoting United States v. Allen, 211 F.3d

   970, 975 (6th Cir. 2000) (en banc)). The “affidavit is judged on the adequacy of what it does

   contain, not on what it lacks, or on what a critic might say should have been added.” Tagg, 886

   F.3d at 586 (quoting Allen, 211 F.3d at 975).

          Because “[n]ot all search warrant affidavits include the same ingredients,” a court uses a

   “totality of the circumstances approach.” Christian, 925 F.3d at 312 (quoting United States v.

   Hines, 885 F.3d 919, 921–22 (6th Cir. 2018)). In contrast, a “divide-and-conquer approach is



                                                     4

Case 3:19-cr-00075-PLR-DCP Document 291 Filed 06/01/20 Page 4 of 22 PageID #: 1672
   improper,” because “[a] factor viewed in isolation is often more ‘readily susceptible to an innocent

   explanation’ than one viewed as part of a totality.” Id. (quoting Wesby, 138 S. Ct. at 589). Indeed

   “[i]t is the mix that courts review to decide whether evidence generated from the search may be

   used or must be suppressed.” Id. (quoting Hines, 885 F.3d 921–22). Stated differently, with search

   warrant affidavits, “the whole is often greater than the sum of its parts—especially when the parts

   are viewed in isolation.” Id. at 311 (citing Wesby, 138 S. Ct. at 588).

           Moreover, when, as here, a magistrate judge has reviewed the affidavit and issued a search

   warrant, a reviewing court “does not write on a blank slate,” Tagg, 886 F.3d at 586, and “the

   magistrate’s probable-cause determination ‘should be paid great deference.’” Christian, 925 F.3d

   at 311 (quoting Gates, 462 U.S. at 236). Accordingly, reviewing courts do not “reweigh the

   assertions in an affidavit” but ask “whether the magistrate had a substantial basis for his

   conclusion.” Id. at 310 (quoting United States v. Perry, 864 F.3d 412, 415 (6th Cir. 2017)).

   Likewise, the reviewing court’s review “is limited to the information presented in the four corners

   of the affidavit.” United States v. Coffee, 434 F.3d 887, 892 (6th Cir. 2006); see also United States

   v. Archibald, 685 F.3d 553, 557 (6th Cir. 2012) (“Looking only to the four corners of the affidavit,

   . . . we will find probable cause to support a search warrant if the affidavit establishes ‘a fair

   probability that contraband or evidence of a crime will be found in a particular place.’” (citing

   Gates, 462 U.S. at 238)); United States v. Brooks, 594 F.3d 488, 492 (6th Cir. 2010)

   (“[I]nformation known to the officer but not to conveyed to the magistrate is irrelevant.”).

           Put simply, “[p]robable cause ‘is not a high bar’ to clear.” Id. at 311 (quoting Wesby, 138

   S. Ct. at 586).




                                                    5

Case 3:19-cr-00075-PLR-DCP Document 291 Filed 06/01/20 Page 5 of 22 PageID #: 1673
                  2. Application

          Here, Fitts accuses the R&R of “look[ing] beyond the four corners of the affidavit and

   mak[ing] inferences in order to support her conclusions as the evidence, as it pertains to Fitts, is

   based on nothing more than mere conclusory and circumstantial evidence.” [D. 254, pp. 3–4]. The

   Court does not agree

          At the outset, the Court notes that Fitts’s objection depends upon the type of

   “hypertechnical[,] . . . line-by-line scrutiny,” Christian, 925 F.3d at 311 (quoting United States v.

   Woosley, 361 F.3d 924, 926 (6th Cir. 2004)), of an affidavit explicitly forbidden by the Supreme

   Court. Id. (citing Gates, 462 U.S. at 235–36). In other words, Fitts lines up each “ingredient” in

   the affidavit and argues that the ingredient does not provide probable cause, rather than addressing

   what the “mix” of ingredients does establish. Christian, 925 F.3d at 312.

          First, the Court will address Fitts’s attack on the R&R’s handling of the affidavit’s

   ingredients. Second, the Court will discuss the probable cause found in the mix of those

   ingredients.

                      a. March 2, 2019 Text Message

          First, Fitts argues that the R&R “had to look beyond the four corners of the affidavit and

   make inferences,” [D. 254, p. 3], regarding the first ingredient: Thomas’s text message sent to

   Wyrick on March 2, 2019 at 9:43 p.m. Thomas sent the message “from the vicinity” of 5571

   Hickory Stone Drive—that is, geo-located to coordinates around the residence with a margin of

   error, such as “14 meters,”—stating that he is “Bout to slide to the casino.” [D. 168-1, ¶ 21]. Fitts

   claims that “[n]o other facts were presented tying Mr. Fitts to any alleged criminal activity,” and

   that the R&R’s conclusion that the text message was “likely sent from inside or within the curtilage

   of Defendant Fitts’ home,” [D. 239, pp. 6–7], “alone does not create a nexus between Fitts and any



                                                    6

Case 3:19-cr-00075-PLR-DCP Document 291 Filed 06/01/20 Page 6 of 22 PageID #: 1674
   criminal activity.” [D. 254, p. 3 (citing Laughton, 409 F.3d at 747)]. But Fitts omits key facts and

   misses that the nexus must be found between “the illegal activity and the place to be searched.”

   Christian, 925 F.3d at 313 (citations omitted) (emphasis added); see also United States v. Brooks,

   594 F.3d 488, 492–93 (6th Cir. 2010) (“The critical element in a reasonable search is not that the

   owner of property is suspected of crime but that there is reasonable cause to believe that the

   specific things to be searched for and seized are located on the property to which entry

   is sought.” (quoting United States v. Frazier, 423 F.3d 526, 532 (6th Cir. 2005))).

          Fitts omits that “[i]nvestigators found, using an open source website, that this residence

   has been or is being used as a rental property and that it was reported as a ‘household’” [D. 168-1,

   ¶ 20 n.6]. Fitts omits that, according to Agent Barto, [i]ndividuals engaged in the distribution of

   controlled substances will . . . [use] guarded, vague or coded language when discussing and

   planning the distribution of controlled substances,” [id. , ¶ 8(l)], and Agent Barto “believe[d],

   based on [her] training, experience, and knowledge of this investigation, that THOMAS told

   WYRICK, in a coded message, that he is about to depart for Knoxville, Tennessee to deliver the

   cocaine.” [Id., ¶ 21]. The issuing magistrate judge was entitled to rely on Agent Barto’s conclusion

   as an experienced law enforcement officer. See United States v. Williams, 544 F.3d 683, 686 (6th

   Cir. 2008) (“[C]ourts may afford ‘considerable weight to the conclusion of experienced law

   enforcement officers regarding where evidence of a crime is likely to be found[.]’” (quotation

   omitted)).

          Fitts speculates that the R&R’s conclusion requires an inference that “it was impossible for

   him to retrieve the cocaine from any other source between 8:40 p.m. and 9:30 p.m., or that there

   was no other conceivable reason for Thomas to visit Fitts other than to supply Thomas with cocaine

   despite the fact that they are brothers.” [D. 254, pp. 3–4]. Such a specific inference is not



                                                    7

Case 3:19-cr-00075-PLR-DCP Document 291 Filed 06/01/20 Page 7 of 22 PageID #: 1675
   necessary, especially in view of the other ingredients in the affidavit. Moreover, Agent Barto

   stated that, in her experience, (1) “drug traffickers/manufacturers usually keep controlled

   substances [and accompanying materials] . . . at places under their control or the control of their

   trusted associates and in close proximity to the locations of the controlled substances

   themselves[,]” (2) “often separate their caches of drugs by keeping them and drug paraphernalia

   in the residence of close associates[,]” and (3) “maintain safes or other locked containers, false

   compartments in the homes and businesses, places under their control and in the homes and

   businesses of trusted associates for the storage of money from the sale of controlled substances.”

   [D. 168-1, ¶ 8(k), (o)].

           To be sure, “[a] factor viewed in isolation is often more ‘readily susceptible to an innocent

   explanation’ than one viewed as part of a totality.” Christian, 925 F.3d at 311 (quoting Wesby, 138

   S. Ct. at 589). Indeed, “[i]t is the mix that courts review to decide whether evidence generated

   from the search may be used or must be suppressed.” Id. at 312 (quoting Hines, 885 F.3d 921–

   22). The text message sent from the vicinity of 5571 Hickory Stone Drive about a likely departure

   to deliver drugs contributes to the nexus between 5571 Hickory Stone Drive and the suspected

   illegal activity.

                       b. March 12, 2019 Text Message

           Second, Fitts challenges the R&R’s handling of the second ingredient: Thomas’s text

   message sent to Wyrick on March 12, 2019 at 5:25 a.m. In the evening of March 11, Thomas

   traveled from Douglasville, Georgia to Knoxville, Tennessee, as documented in a series of phone

   conversations and text messages. [D. 168-1, ¶¶ 25–27]. Thomas returned to Douglasville, Georgia

   in the early morning hours of March 12 and geo-location data placed Thomas again “in the

   vicinity” of 5571 Hickory Stone Drive at 5:21 a.m. [Id.]. A few minutes later, at 5:25 a.m.,



                                                    8

Case 3:19-cr-00075-PLR-DCP Document 291 Filed 06/01/20 Page 8 of 22 PageID #: 1676
   Thomas sent a text message to Wyrick, saying, “Yooo. I made it but did I give u 500 too much . .

   . I’m missing 500 from somewhere.” [Id., ¶ 27]. In the affidavit, Agent Barto stated, “I believe,

   based on my training and experience and my knowledge of this investigation, that THOMAS

   thought he was $500 short when he returned to Douglasville and counted the money he received

   from WYRICK the night before.” [Id., ¶ 27]. 2 Based on this information, the R&R states that “the

   timing of Thomas’s arrival at the Defendant’s residence at 5:21 a.m., on March 12, 2019, and his

   text message to Wyrick at 5:25 a.m. that day suggests that Thomas called Wyrick right after

   counting the drug proceeds at the Defendant’s house.” [D. 239, p. 7].

           Fitts counters that this conclusion “requires several inferences to establish probable cause

   to search Mr. Fitts’ residence and fails to support an inference that evidence of wrongdoing would

   be found in Fitts’s residence.” [D. 254, p. 4]. Fitts suggests that “[o]ne must infer that Thomas did

   not count the money at any moment between the time he delivered the cocaine to Wyrick around

   11:20 p.m. and arrived in Douglasville, GA at 5:21 a.m. (despite it only being a three and a half

   hour drive between Knoxville and Douglasville), or that Thomas didn’t send the text somewhere

   outside Mr. Fitts’ residence or after leaving Mr. Fitts’ residence.” [Id., pp. 5–6 (citing D. 168-3)].

   If the message was sent inside the house, Fitts argues that “one must infer that he was present and

   had knowledge that Thomas sent a text to Wyrick, or that money was counted in his presence at

   his residence and he had knowledge or ties to the source of the funds based on the few facts alleged

   in the Affidavit.” [Id., p. 6]. Because the search warrant affidavit does not explicitly state that

   money was counted at 5571 Hickory Stone Drive or that Fitts had “any connection to the



   2
    The affidavit also includes subsequent communication, when, at 12:14 p.m. the next day, Thomas texted, “Naw, it's
   alright, I don't know how it happened. It was right when we did it at the house but wrong when I got home, but it's
   cool bro.” [D. 168-1, ¶ 27]. Agent Barto stated, “I believe, based on my training and experience and my knowledge
   of this investigation, that THOMAS thought the payment was correct when they counted it together at WYRICK’s
   house but THOMAS was now missing $500 when he returned home. However, WYRICK did not need to worry
   because THOMAS thought the missing money was his (THOMAS's) mistake.” [Id.].

                                                           9

Case 3:19-cr-00075-PLR-DCP Document 291 Filed 06/01/20 Page 9 of 22 PageID #: 1677
 transaction between Wyrick or Thomas, or that Fitts had any knowledge of involvement with the

 transaction,” [id., p. 5], Fitts asserts that “one must fill in the gaps by drawing ‘a number of

 inferences, even inferences drawn upon inferences’ in order to show that there was probable cause

 to search Mr. Fitts’s residence.” [Id. (citing Laughton, 409 F.3d at 750; McPhearson, 469 F.3d at

 524–25). Lastly, Fitts argues that, “[l]ike McPhearson, without “connecting [Mr. Fitts] to drug

 trafficking, the affidavit . . . cannot support the inference that evidence of wrongdoing would be

 found in [his] home. [Id. (quoting McPhearson, 469 F.3d at 524–25)].

        Fitts’s challenge to the second ingredient is also unavailing. First, for this message to

 contribute to the probable cause finding, it is not necessarily essential that “the text was sent in the

 presence of Mr. Fitts, under his authority, or that he had any knowledge of the transaction between

 Wyrick and Thomas.” [D. 254, p. 6]. Again, the nexus must be found between “the illegal activity

 and the place to be searched.” Christian, 925 F.3d at 313 (citations omitted) (emphasis added).

 While the Fourth Amendment certainly encompasses the preservation of the “privacy and security

 of individuals against arbitrary invasions of government officials,” Camara, 387 U.S. at 528,

 “[s]earch warrants are not directed at persons; they authorize the search of ‘place[s]’ and the

 seizure of ‘things,’ and as a constitutional matter they need not even name the person from whom

 the things will be seized.” United States v. Pinson, 321 F.3d 558, 564–65 (6th Cir. 2003) (quoting

 Zurcher v. Stanford Daily, 436 U.S. 547, 555–56 (1978)).

        Second, the conclusion reflected in the R&R involves reasonable inferences based on facts

 in the affidavit, not “a number of inferences” or “inferences drawn upon inferences” as Fitts

 suggests. [D. 254, p. 6 (quoting Laughton, 409 F.3d at 750)]. Fitts complains that the message

 about money it was only sent from “the vicinity” of 5571 Hickory Stone Drive rather than

 conclusively within the home, but the affidavit makes clear that this wording is used for simplicity,



                                                   10

Case 3:19-cr-00075-PLR-DCP Document 291 Filed 06/01/20 Page 10 of 22 PageID #:
                                    1678
 rather than recounting specific GPS coordinates and margins of error. Fitts expresses suspicion

 about the location of Thomas’s money-counting due to the difference between his estimated travel

 time between Douglassville and Knoxville—three and a half hours—and the time between

 Thomas’s Knoxville arrival and the message sent from Douglasville—roughly six hours. Fitts

 suggests that the money could have been counted at any point between Knoxville and 5571

 Hickory Stone Drive. Though the affidavit does not necessarily rule out this counter-hypothetical,

 the Court’s job is to look at “what the affidavit does show,” not “focus[] on what the affidavit does

 not contain.” Christian, 925 F.3d at 311 (emphasis added). Likewise, probable cause “requires

 only a probability or substantial chance of criminal activity, not an actual showing of such

 activity.” Id. at 311–12 (quoting Tagg, 886 F.3d at 585)). The factual context of the text message

 contained in the affidavit make it reasonable to conclude that Thomas’s message in this instant

 was sent from 5571 Hickory Stone Drive, pertained to money exchanged in a drug transaction, and

 was sent immediately or soon after counting the money at issue. “[P]robable cause determinations

 necessarily involve inferences, and inferences are perfectly acceptable provided that they are based

 on facts in the affidavit.” United States v. Hython, 443 F.3d 480, 489 (6th Cir. 2006).

        Again, “[a] factor viewed in isolation is often more ‘readily susceptible to an innocent

 explanation’ than one viewed as part of a totality.” Christian, 925 F.3d at 311 (quoting Wesby, 138

 S. Ct. at 589). Thomas’s March 12, 2019 text message, which was sent from the vicinity of 5571

 Hickory Stone Drive and likely pertained to drug transaction accounting, contributes to the nexus

 between 5571 Hickory Stone Drive and the suspected illegal activity.

                    c. April 20, 2019 Call

        Third, Fitts challenges the R&R’s handling of the final ingredient—a call made around

 2:52 p.m. on April 20, 2019. The affidavit states that Thomas “made an outgoing call to FITTS,



                                                  11

Case 3:19-cr-00075-PLR-DCP Document 291 Filed 06/01/20 Page 11 of 22 PageID #:
                                    1679
 who was using unknown male’s phone. [D. 168-1, ¶ 38]. The affidavit’s recounting of the call is

 as follows:

                During the call, THOMAS said, “Hey, tell Shawn that, um . . . dude
                said he, uh, he . . . uh, need me to text over his address and then . . .
                since I don't that he at the house . . . he at his house right now. He
                waiting on the address before he leaves . . . he at the house. He said
                he just go to this house . . . at his house . . . but he didn't want to
                leave because he needed the address.” FITTS replied, “Come on
                man . . . he got the address.” THOMAS said, “I'm just saying what
                he told me.” FITTS replied, “Tell him 5571. You can give him the
                5571 Hickory.” THOMAS said, “Alright.”

 [Id.]. Interpreting the contents and context of the call, Agent Barto states:

                I believe based on my training, experience, and knowledge of this
                investigation, that THOMAS told FITTS that their source of supply
                had arrived in town and needed the address to deliver drugs.
                THOMAS was agitated by the question because the source knows
                the address; however, provides the address of “5571 Hickory.” I
                believe THOMAS was referring to 5571 Hickory Stone Drive,
                Douglasville, Georgia (SUBJECT PROPERTY #2).

 [D. 168-1, ¶ 38(a)]. The R&R concludes that “the affidavit incorrectly states that Thomas was

 the one who provided the address” because “the quoted conversation attributes the statement of

 the address to Defendant Fitts.” [D. 239, p. 9]. Noting Agent Barto’s assertion that drug traffickers

 “‘use guarded, vague or coded language when discussing and planning the distribution of

 controlled substances’ in order to throw off police,” the R&R found that “Thomas could have said

 ‘tell Shawn’ to disguise the fact that he was talking to Shawn, and Fitts could have used a cellular

 telephone not linked to him in order to avoid being connected with the drug trafficking

 organization.” [Id. (citing D. 168-1, ¶ 8(l))]. Though “the affidavit is silent on how the agent(s)

 monitoring the calls intercepted from Thomas’s phone knew that Defendant Fitts was speaking,”

 the R&R concludes that, “even if it was not Fitts, whoever was on the call with Thomas identified




                                                   12

Case 3:19-cr-00075-PLR-DCP Document 291 Filed 06/01/20 Page 12 of 22 PageID #:
                                    1680
 Fitts’s address as the location to which the source should deliver the drugs. This creates a link

 between the Defendant’s address and evidence of drug trafficking.” [Id., p. 9–10].

         Fitts counters this conclusion, arguing that “[n]o other facts were given to provide context

 to the conversation, yet the affiant claimed that based on her training, experience, and knowledge

 of this investigation somehow the above conversation was about their source of supply arriving in

 town and needing the address to deliver drugs. [D. 254, p. 7]. Further, Fitts argues that, even if

 the conversation was between Thomas and Fitts, “this fact is so devoid of any context that it is

 impossible to create a ‘nexus between the place to be searched and the evidence sought’ just on a

 conversation between brothers discussing Fitts’ address.” [Id. (citing Laughton, 409 F.3d at 747)].

 Specifically, Fitts argues that, in the call, “[t]here is no mention of any drug sale, supplying drugs,

 or even the name of who they are discussing to provide context as to whether the person being

 discussed is a known drug dealer, a friend, or a family member and whether they are talking about

 a drug deal or a simple get-together between friends or family.” [Id.]. Without an “additional,

 corroborating fact ‘connecting [Mr. Fitts] to drug trafficking,’” Fitts contends that “‘the affidavit .

 . . cannot support the inference that evidence of wrongdoing would be found in [his] home.” [Id.

 (citing McPhearson, 469 F.3d at 524–25)].

         Further still, Fitts argues that, not only is the affidavit silent on the basis for the affiant’s

 interpretation that Fitts was speaking, the affiant was incorrect in that interpretation. Fitts contends

 that the R&R improperly handles this component “because the reason why the agents were silent

 as to how they knew it was Fitts was because the affiant intentionally misrepresented to the

 Magistrate signing the warrant that the conversation was between Fitts and Thomas.” [Id., p. 8

 (emphasis added)]. Fitts likewise asserts that that “[t]he affiant knew or must have known that

 there was not probable cause sufficient to issue the warrant, and misconstrued the facts in order to



                                                    13

Case 3:19-cr-00075-PLR-DCP Document 291 Filed 06/01/20 Page 13 of 22 PageID #:
                                    1681
 try and create a more compelling—yet still weak—nexus between Fitts and the alleged criminal

 activity.” [Id., p. 9]. To support this argument, Fitts includes a copy of the audio recording along

 with a “Linesheet” transcription of the call for the Court to compare. [D. 254-1, 254-2].

        Fitts’s challenge to the R&R’s handling of the April 20, 2019 call is also unpersuasive.

 First and foremost, this accusation of intentional misrepresentation by Agent Barto appears for the

 first time in his objections to the R&R. Fitts’s motion to suppress is silent regarding “intentional

 misrepresentations” and this recording and Linesheet were not submitted to the Magistrate Judge.

 While Fitts’s counsel did state that “it’s been a misrepresentation to the Court that there is a

 conversation between these two brothers,” during oral argument on the motion to suppress, counsel

 later stated that, “I’m not here to say that the affidavit was done dishonest, but it clearly was

 reckless.” [D. 245, pp. 23, 27; D. 239, p. 12 n. 3]. “[A]bsent compelling reasons,” parties may not

 “raise at the district court stage new arguments or issues that were not presented to the

 magistrate.” Murr v. United States, 200 F.3d 895, 902 n.1 (6th Cir. 2000) (citing United States v.

 Waters, 158 F.3d 933, 936 (6th Cir. 1998)); see also United States v. McGahee, No. 1:18-CR-161,

 2019 WL 5589046, at *2 (E.D. Tenn. Oct. 30, 2019). The Court cannot identify any compelling

 reason that Fitts would now raise his new argument that the affiant intentionally misrepresented

 information in her affidavit.

        Second, when a court reviews the sufficiency of the evidence supporting probable cause,

 the review “is limited to the information presented in the four corners of the affidavit.” United

 States v. Coffee, 434 F.3d 887, 892 (6th Cir. 2006); see also Brooks, 594 F.3d at 492

 (“[I]nformation known to the officer but not to conveyed to the magistrate is irrelevant.”); United

 States v. Archibald, 685 F.3d 553, 557 (6th Cir. 2012). Fitts asks the Court to look beyond the

 affidavit. In doing so, Fitts impliedly requests a Franks hearing, as provided for in Franks v.



                                                 14

Case 3:19-cr-00075-PLR-DCP Document 291 Filed 06/01/20 Page 14 of 22 PageID #:
                                    1682
 Delaware, 438 U.S. 154 (1978), or, at the very least, raises a Franks argument. Though a

 reviewing court is generally limited to the four corners of the affidavit, Coffee, 434 F.3d at 892, a

 Franks hearing permits a defendant to present evidence concerning the veracity of challenged

 statements in a search warrant affidavit. See United States v. Orrick, No. 2:16-CR-64, 2016 WL

 6788004, at *7 (E.D. Tenn. Oct. 25, 2016), report and recommendation adopted, No. 2:16-CR-64,

 2016 WL 6781794 (E.D. Tenn. Nov. 15, 2016). To qualify for this exceptional procedure, “a

 defendant must make ‘a substantial preliminary showing that a false statement knowingly and

 intentionally, or with reckless disregard for the truth, was included by the affiant in the warrant

 affidavit and [ ] the allegedly false statement is necessary to the finding of probable cause.’” United

 States v. Poulsen, 655 F.3d 492, 504 (6th Cir. 2011) (citations omitted). Even if the statements

 are false, “a Franks hearing is warranted” only “[i]f, when the alleged false statement is put aside,

 the affidavit no longer provides the court with probable cause.” Id. at 504–05. 3

          Here, Fitts has not made a substantial preliminary showing that the affiant’s identification

 of Fitts as the speaker was knowingly and intentionally false. 4 Fitts argues that a comparison

 between the audio recording of the April 20 call and the Linesheet shows that the “false”

 identification was intentional. Specifically, Fitts asserts that the agents falsely transcribe that,

 when Thomas tells the answering unidentified male to “tell Shawn” that an address is needed, the


 3
   Fitts’s accusation of intentional misrepresentation could be construed either as a misrepresentation by omission or
 commission. The Sixth Circuit has “repeatedly held that there is a higher bar for obtaining a Franks hearing on the
 basis of an allegedly material omission as opposed to an allegedly false affirmative statement.” United States v.
 Fowler, 535 F.3d 408, 415 (6th Cir. 2008) (citing United States v. Graham, 275 F.3d 490, 506 (6th Cir. 2001)).
 Because Fitts’s argument fails under the lower bar set for misrepresentation by commission, the Court need not
 alternatively explore any potential omission.
 4
   In his objections, Fitts does not specifically accuse the affiant or the transcribing agents of reckless disregard for the
 truth but did use the word “reckless” during oral argument before Judge Poplin. In this context, courts employ a
 subjective test for reckless disregard for the truth. United States v. Bateman, 945 F.3d 997, 1008 (6th Cir. 2019) (citing
 United States v. Cican, 63 F. App’x 832, 835–36 (6th Cir. 2003); United States v. Colquitt, 604 F. App’x 424, 429–
 30 (6th Cir. 2015)). “A law enforcement officer’s statement is only considered to be issued with ‘reckless disregard
 for the truth’ if a defendant shows that the affiant subjectively ‘entertain[ed] serious doubts as to the truth of his [or
 her] allegations.’” Id. (quoting Cican, 63 F. App’x at 836). Fitts has not made a showing sufficient to support that a
 Franks hearing on the basis of reckless disregard for the truth of the speaker’s identity.

                                                             15

Case 3:19-cr-00075-PLR-DCP Document 291 Filed 06/01/20 Page 15 of 22 PageID #:
                                    1683
 unidentified male says, “Talking to him right now,” and a third person identified as Fitts

 subsequently gets on the phone. [D. 254, p. 9 (citing D. 254-2)]. Instead, Fitts suggests that the

 audio recording is “abundantly clear” that the unidentified male never states that he is talking to

 Fitts or that a third male subsequently gets on the phone. [Id.]. To be sure, the audio recording of

 the call is not exceptionally clear, but the Court does not agree with Fitts’s conclusions after

 comparing the audio recording to the Linesheet. More importantly, these items do not make a

 showing, let alone a substantial showing, that the transcribing agents or the affiant “intentionally

 misrepresented” that Fitts is the one speaking in the latter portion of the call, and mere

 “[a]llegations of negligence or innocent mistake are insufficient” to warrant a Franks hearing.

 Franks, 438 U.S. at 171. Further, even if the supposed material misrepresentation—that Fitts was

 the individual that states the address—is omitted, the speaker still instructs Thomas: “Tell him

 5571. You can give him the 5571 Hickory.” [D. 168-1, ¶ 38]. As a result, the call’s contribution

 to the nexus established in the affidavit between the illegal activity and the place to be searched is

 not lost, regardless of who is speaking.

        Lastly, while words of the call itself do not contain an explicit mention of drugs, it was

 only one ingredient in the affidavit’s mix. The mix on was also made up of numerous calls and

 texts, informant information, packaging materials that tested positive for the presence of cocaine,

 and more. Within the totality of the circumstances, this call contributes to a connection between

 the drug trafficking conspiracy and 5571 Hickory Stone Drive. Yet again, “[a] factor viewed in

 isolation is often more ‘readily susceptible to an innocent explanation’ than one viewed as part of

 a totality.” Christian, 925 F.3d at 311 (quoting Wesby, 138 S. Ct. at 589).

        In short, Fitts, improperly and for the first time, asks the Court to look beyond the four

 corners of the affidavit. Because Fitts has not provided a compelling reason for the Court to



                                                  16

Case 3:19-cr-00075-PLR-DCP Document 291 Filed 06/01/20 Page 16 of 22 PageID #:
                                    1684
 consider the new argument and evidence at this stage or demonstrated entitlement to a Franks

 inquiry, the Court will not do so. Even if the Court did peer behind the affidavit and omitted the

 allegedly false assertion that Fitts is speaking during the April 20, 2019 call, the speaker still

 identifies “5571 Hickory.” The April 20, 2019 call, which likely pertained to a delivery of drugs

 to “5571 Hickory,” contributes to the nexus between 5571 Hickory Stone Drive and the suspected

 illegal activity.

                     d. Totality of the Circumstances

          “The connection between the residence and the evidence of criminal activity must be

 specific and concrete, not ‘vague’ or ‘generalized.’” [D. 239, p. 10 (citing United States v. Brown,

 828 F.3d 375, 382 (6th Cir. 2016))]. The R&R found that the March 2 and March 12, 2019 text

 messages sent from Fitts’s “house or curtilage” involving drugs and drug proceeds and the April

 20 call identifying Fitts’s residence provided specific and concrete connections. [Id.].

 Consequently, the R&R concluded that these connections, in conjunction with Agent Barto’s

 knowledge of the investigation, provided probable cause to believe that evidence of drug

 trafficking would be found at 5571 Hickory Stone Drive, Fitts’s residence.

          Fitts, after partitioning and challenging each connection, counters that the affidavit “simply

 list[s] the address of the premises to be searched, a summary of the deputy’s professional

 experience, and [three] acontextual allegations against [Mr. Fitts.].” [D. 254, p. 9 (citing Laughton,

 409 F.3d at 751)]. Consequently, Fitts objects to the finding that the affidavit supplied probable

 cause.

          The Court agrees with the findings contained in the R&R and likewise concludes that the

 affidavit provided probable cause to believe that evidence of drug trafficking would be found at

 5571 Hickory Stone Drive, Fitts’s residence. “Viewing the ‘totality of the circumstances’ . . .



                                                   17

Case 3:19-cr-00075-PLR-DCP Document 291 Filed 06/01/20 Page 17 of 22 PageID #:
                                    1685
 through the ‘lens of common sense,’ as the Supreme Court has instructed, . . . the conclusion is

 inescapable: there was probable cause to believe that a search of [5571 Hickory Stone Drive]

 would uncover evidence of drug trafficking.” Christian, 925 F.3d at 309–10. “Most readers of the

 affidavit would have been surprised if it did not.” Id. Fitts’s first objection is overruled.

            B. Objection 2: Good Faith Exception

        Fitts also objects to the R&R’s conclusion that, even if the affidavit did not provide

 probable cause, the good faith exception of United States v. Leon would save the evidence from

 the exclusionary rule. 468 U.S. 897 (1984).

                1. Standard

        “The general remedy for a Fourth Amendment violation is that evidence obtained due to

 the unconstitutional search or seizure is inadmissible.” United States v. Dice, 200 F.3d 978, 983

 (6th Cir. 2000); see also Mapp v. Ohio, 367 U.S. 643, 654 (1961) (holding that “all evidence

 obtained by an unconstitutional search and seizure [is] inadmissible in federal court”); Weeks v.

 United States, 232 U.S. 383, 398–99 (1914) (establishing the exclusionary rule as the remedy for

 violations of the Fourth Amendment). However, the exclusion of evidence is “a judicially created

 rule . . . ‘designed to safeguard Fourth Amendment rights generally through its deterrent effect.’”

 Herring v. United States, 555 U.S. 135, 140 (2009) (quoting United States v. Calandra, 414 U.S.

 338, 348 (1974)). Consequently, even when a search warrant affidavit lacks probable cause, the

 Supreme Court has “limit[ed] suppression to circumstances in which the benefits of police

 deterrence outweigh the heavy costs of excluding ‘inherently trustworthy tangible evidence’ from

 the jury’s consideration.” United States v. White, 874 F.3d 490, 496 (6th Cir. 2017) (quoting Leon,

 468 U.S. at 907). “Only when law enforcement officials operate in ‘deliberate, reckless, or grossly




                                                   18

Case 3:19-cr-00075-PLR-DCP Document 291 Filed 06/01/20 Page 18 of 22 PageID #:
                                    1686
 negligent disregard for Fourth Amendment rights’ will the ‘heavy toll’ of suppression ‘pay its

 way.’” Id. at 497 (quoting Davis v. United States, 564 U.S. 229, 237–38 (2011)).

        This means that evidence will only be suppressed if “a reasonably well-trained officer

 would have known that the search was illegal despite the magistrate’s decision.” Id. at 496 (quoting

 United States v. Hodson, 543 F.3d 286, 293 (6th Cir. 2008)); see Leon, 468 U.S. at 923 n.23.

 Because an officer’s reliance on the warrant “must be objectively reasonable,” the good faith

 exception does not apply in four circumstances: (1) when the affiant misleads the issuing judge

 with false information in the affidavit; (2) when the judge “wholly abandon[s]” his or her judicial

 role and acts as an extension of the police; (3) when the affidavit is totally lacking in any “indicia

 of probable cause as to render official belief in its existence entirely unreasonable”; and (4) when

 the warrant is deficient on its face such “that the executing officers cannot reasonably presume it

 to be valid.” Leon, 468 U.S. at 922–23. Here, Fitts previously argued that the affidavit was totally

 lacking in any indicia of probable cause, but now also accuses the affiant of intentionally

 misleading the issuing judge. As the Court has already foreclosed this new argument, the Court

 will address Fitts’s argument that the R&R improperly concludes that affidavit contains enough

 indicia of probable cause for the good faith exception to apply.

        An affidavit that is so lacking in indicia of probable cause that no reasonable officer would

 rely on the warrant has come to be known as a “bare bones” affidavit. United States v. Gilbert, 952

 F.3d 759, 763 (6th Cir. 2020) (citing White, 874 F.3d at 498). The “bare bones” label is reserved

 for an affidavit “that merely ‘states suspicions, or conclusions, without providing some underlying

 factual circumstances regarding veracity, reliability, and basis of knowledge.’” Id. (citing

 Christian, 925 F.3d at 312). Consequently, “[a]n affidavit need only present ‘some connection,

 regardless of how remote it may have been,’” Christian, 925 F.3d at 313 (citing White, 874 F.3d



                                                  19

Case 3:19-cr-00075-PLR-DCP Document 291 Filed 06/01/20 Page 19 of 22 PageID #:
                                    1687
 490, 497 (6th Cir. 2017), “or, in other words, establish a ‘minimally sufficient nexus between the

 illegal activity and the place to be searched,’” id. (citing United States v. Brown, 828 F.3d 375,

 385 (6th Cir. 2016), “to avoid the bare-bones designation and thus be one upon which an officer

 can rely in good faith.” Id.

                2. Application

        Here, Fitts analogized the affidavit in this case to the affidavit in United States v. Laughton.

 409 F.3d 744, 749–51 (6th Cir. 2005). The R&R found the four-paragraph affidavit in Laughton

 distinguishable from the affidavit at hand. Noting that the affidavit is detailed, establishing the

 drug conspiracy through geolocation data and intercepted calls and text messages, the R&R

 concludes that the affidavit sufficiently links the drug trafficking to Fitts’s residence, unlike the

 “acontextual” information in Laughton. [D. 239, p. 13]. As a result, the R&R finds that the

 affidavit is not “bare bones” and the good faith exception would apply to save the evidence from

 suppression, even in the absence of probable cause.

        Fitts disagrees, arguing that “[t]he Magistrate is correct if looking at the affidavit as it

 applies to the other defendants, but when viewing the evidence against Fitts it is clear that the

 alleged evidence is against Fitts contains nothing more than ‘suspicions, beliefs, [and] conclusions

 without providing some underlying factual circumstances regarding veracity, reliability, and basis

 of knowledge.’” [D. 254, p. 11 (citing Laughton, 409 F.3d at 748). Fitts again argues that “the

 only evidence against Fitts are text messages sent by his brother when he was in the vicinity of

 Fitts’s address and a phone conversation that he wasn’t even involved in that made no mention of

 drug activity.” [D. 254, p. 11 (citing D. 168-1)].

        Fitts’s second objection is unfounded. Even though Laughton’s four-paragraph affidavit

 “require[d] a number of inferences, even inferences drawn upon inferences, in order to support



                                                  20

Case 3:19-cr-00075-PLR-DCP Document 291 Filed 06/01/20 Page 20 of 22 PageID #:
                                    1688
 objectively reasonable reliance by an officer executing the resulting warrant,” Laughton, 409 F.3d

 at 750, “probable cause determinations necessarily involve inferences, and inferences are perfectly

 acceptable provided that they are based on facts in the affidavit.” United States v. Hython, 443

 F.3d 480, 489 (6th Cir. 2006). Even still, “[a]n affidavit cannot be labeled ‘bare bones’ simply

 because it lacks the requisite facts and inferences to sustain the magistrate’s probable-cause

 finding.” United States v. Gilbert, 952 F.3d 759, 763 (6th Cir. 2020) (emphasis in original)

 (quoting White, 874 F.3d at 497).

        Here, the affidavit in this case contained numerous facts that detailed the workings of a

 drug conspiracy. The affidavit outlined controlled buys, a confidential source, testing of drugs and

 packing materials that confirmed the presence of cocaine on several occasions, wire taps and

 geolocation date for phones utilized in the conspiracy by several individuals and surveillance that

 observed likely deliveries of drugs. Moreover, the affidavit provided factual evidence that

 connected that conspiracy to 5571 Hickory Stone Drive. The affidavit showed that, on two

 occasions, Thomas communicated about drugs or drug proceeds through text messages sent “from

 the vicinity” of 5571 Hickory Stone Drive—a description used for ease of communication rather

 than recounting precise GPS coordinates and margins of error. During a subsequent call on a

 phone used previously for drug-related communication, Thomas is instructed to give an individual

 the address “5571 Hickory.” Further, the affidavit overlays these facts with interpretation offered

 by Agent Barto based on her experience as a law enforcement officer. In short, even if the affidavit

 did not establish probable cause, it did “establish a ‘minimally sufficient nexus between” the drug

 trafficking conspiracy and evidence of it and 5571 Hickory Stone Drive. Fitts’s second objection

 is overruled.




                                                 21

Case 3:19-cr-00075-PLR-DCP Document 291 Filed 06/01/20 Page 21 of 22 PageID #:
                                    1689
    III.      Conclusion

           After a careful review of the record, the court is in agreement with Judge Poplin’s

 recommendation that Mr. Fitts’s motion to suppress be denied. Accordingly, the court ACCEPTS

 IN WHOLE the Report and Recommendation under 28 U.S.C. § 636(b)(1) and Fed. R. Crim. P.

 59(b). It is ORDERED, for the reasons stated in the Report and Recommendation, which the

 court adopts and incorporates into its ruling, that Defendant’s motion to suppress [D. 167] is

 DENIED.

           IT IS SO ORDERED.


                                      ____________________________________________
                                      CHIEF UNITED STATES DISTRICT JUDGE




                                               22

Case 3:19-cr-00075-PLR-DCP Document 291 Filed 06/01/20 Page 22 of 22 PageID #:
                                    1690
